     Case 3:18-cr-00221 Document 51 Filed 05/26/20 Page 1 of 3 PageID #: 314



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:18-00221

RICHARD GERALD CAUDILL, JR.


                         MEMORANDUM OPINION AND ORDER

       Pending is defendant Richard Gerald Caudill, Jr.’s Motion for Compassionate Release,

ECF No. 50. The Court sentenced Caudill in May 2019 after he pleaded guilty to traveling to

engage in illicit sexual conduct with a minor in violation of 18 U.S.C. §§ 2423(b) and 2423(e).

ECF Nos. 36, 43. He received a sentence of forty-six months of imprisonment followed by fifteen

years of supervised release. ECF No. 43. He is currently serving his sentence at FCI Elkton in

Lisbon, Ohio, with a projected release date of December 3, 2021. See Find an Inmate, FEDERAL

BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited May 22, 2020).

       Caudill moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018). Section

3582(c)(1)(A) permits a defendant to move for compassionate release once all administrative

remedies have been exhausted. A court may reduce a defendant’s sentence if, after considering the

factors set forth in 18 U.S.C. § 3553(a), the court finds “extraordinary and compelling reasons

warrant such a reduction” and the reduction “is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       Caudill claims he has exhausted his administrative remedies and requests that the Court

allow him to serve the remainder of his sentence under home confinement or at another facility
      Case 3:18-cr-00221 Document 51 Filed 05/26/20 Page 2 of 3 PageID #: 315



because his pre-existing medical conditions render him vulnerable to COVID-19. ECF No. 50, at

1–2. FCI Elkton has experienced a large concentration of coronavirus infections. As of May 22,

the facility has 128 confirmed active cases among inmates, and nine inmates have died. COVID-

19 Cases, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/ coronavirus/ (last visited May 22,

2020). 1

           Having considered the relevant factors in 18 U.S.C. § 3553(a), the Court concludes Caudill

has not established that “extraordinary and compelling reasons” warrant home confinement or

transfer to another facility. Despite the dire situation at FCI Elkton, Caudill failed to show he is at

higher-risk for severe illness from COVID-19. Caudill relies on his Presentence Investigation

Report to argue he suffers from “kidney disease, high blood pressure and heart issues.” ECF No.

50, at 2. However, this statement mischaracterizes the Presentence Investigation Report. The

Report describes Caudill as having kidney stones, not kidney disease. ECF No. 48, at 7. The Report

states Caudill’s family has a history of heart problems but does not describe Caudill as having a

heart condition. Id. at 8. The Report does say Caudill has severe heartburn, but heartburn is an

irritation of the esophagus unrelated to the heart. Id. According to the Centers for Disease Control

and Prevention, none of the health conditions listed in Caudill’s Report place him at a higher risk

for severe illness from COVID-19. People Who Are at Higher Risk for Severe Illness, CENTERS

FOR   DISEASE CONTROL          AND   PREVENTION, https://www.cdc.gov/coronavirus/ 2019-ncov/need-

extra-precautions/people-at-higher-risk.html (last visited May 22, 2020). And, Caudill did not




           1
            A class action under 28 U.S.C. § 2241 is pending in the Northern District of Ohio for the release of FCI
Elkton inmates who are vulnerable to COVID-19. Wilson v. Williams, No. 4:20-CV-00794, 2020 WL 1940882 (N.D.
Ohio Apr. 22, 2020). On April 22, the court entered a preliminary injunction requiring the prison to evaluate and
transfer out inmates identified as being at higher risk by the Centers for Disease Control and Prevention. Id. at 6, 10–
11. On May 19, the court entered an order criticizing the prison’s slow progress in transferring out eligible inmates
and otherwise complying with the preliminary injunction. CRAIG WILSON, et al., Petitioners, v. MARK WILLIAMS,
et al., Respondents., No. 4:20-CV-00794, 2020 WL 2542131 (N.D. Ohio May 19, 2020).

                                                          -2-
    Case 3:18-cr-00221 Document 51 Filed 05/26/20 Page 3 of 3 PageID #: 316



submit any evidence that he has developed a relevant medical condition since the issuance of the

Report.

          Caudill committed a serious offense warranting a substantial prison sentence to provide

just punishment, afford adequate deterrence, and protect the public—especially minors. The Court

determined a forty-six-month prison sentence was appropriate in light of these factors, and Caudill

has offered no extraordinary and compelling reason for the Court to permit home confinement. He

also has not shown any pre-existing medical conditions warrant his transfer to another facility. The

Court therefore DENIES Caudill’s Motion for Compassionate Release, ECF No. 50, and

DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order to counsel of record

and any unrepresented parties.

                                              ENTER:         May 26, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -3-
